Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 26, 1995, convicting her of robbery in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that she was denied effective assistance of counsel because she was improperly allowed to proceed pro se is unsupported by the record. The record reflects that the defendant was afforded meaningful representation as defense counsel was able to obtain an advantageous plea, and nothing in the record casts doubt on the effectiveness of counsel (see, People v Ford, 86 NY2d 397, 404).
The defendant’s remaining contentions, including her contention that her sentence was harsh and excessive, are without merit. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.